Case 19-30923-hdh11 Doc 678 Filed 06/17/19                    Entered 06/17/19 18:11:16             Page 1 of 2



Daniel B. Prieto, State Bar No. 24048744                  Thomas R. Califano (admitted pro hac vice)
dan.prieto@dlapiper.com                                   thomas.califano@dlapiper.com
DLA Piper LLP (US)                                        DLA Piper LLP (US)
1900 North Pearl Street, Suite 2200                       1251 Avenue of the Americas
Dallas, Texas 75201                                       New York, New York 10020
Tel: (214) 743-4500                                       Tel: (212) 335-4500
Fax: (214) 743-4545                                       Fax: (212) 335-4501

                                                          Daniel M. Simon (admitted pro hac vice)
Counsel for the Debtors                                   daniel.simon@dlapiper.com
                                                          David E. Avraham (admitted pro hac vice)
                                                          david.avraham@dlapiper.com
                                                          Tara Nair (admitted pro hac vice)
                                                          tara.nair@dlapiper.com
                                                          DLA Piper LLP (US)
                                                          444 West Lake Street, Suite 900
                                                          Chicago, Illinois 60606
                                                          Tel: (312) 368-4000
                                                          Fax: (312) 236-7516

                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

In re:                                                §         Chapter 11
                                                      §
PHI, Inc., et al.,1                                   §         Case No. 19-30923-hdh11
                                                      §
                          Debtors.                    §         (Jointly Administered)

    NOTICE OF ADJOURNMENT OF HEARING SCHEDULED FOR JUNE 18, 2019

PLEASE TAKE NOTICE OF THE FOLLOWING:

        1.     Due to a security incident at the federal courthouse, the hearing on the matters
scheduled to be heard on June 18, 2019 at 9:00 a.m. (CDT), as further described in the Notice of
Agenda of Matters Scheduled for Hearing on June 18, 2019 at 9:00 a.m. (CDT) [Docket No. 667],
is hereby adjourned to June 19, 2019 at 1:30 p.m. (CDT) before the Honorable Harlin D. Hale,
United States Bankruptcy Judge, at the Earle Cabell Federal Building, United States
Courthouse, 1100 Commerce Street, 14th Floor, Courtroom No. 3, Dallas, Texas 75242-1496,
or at such other time as the Bankruptcy Court may determine.



1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are: PHI, Inc. (5707), PHI Air Medical, L.L.C. (4705), AM Equity Holdings, L.L.C. (0730),
PHI Tech Services, Inc. (5089) and PHI Helipass, L.L.C. (4187). The corporate headquarters and the mailing address
for the Debtors listed above is 2001 SE Evangeline Thruway, Lafayette, Louisiana 70508.


EAST\167264581
Case 19-30923-hdh11 Doc 678 Filed 06/17/19   Entered 06/17/19 18:11:16        Page 2 of 2



     2.    ALL PLEADINGS FILED IN THESE CHAPTER 11 CASES ARE AVAILABLE
FOR FREE AT: https://cases.primeclerk.com/PHI.

  Dated: June 17, 2019           Respectfully submitted,
         Dallas, Texas
                                 DLA PIPER LLP (US)

                                 /s/ Daniel B. Prieto
                                 Daniel B. Prieto, State Bar No. 24048744
                                 1900 North Pearl Street, Suite 2200
                                 Dallas, Texas 75201
                                 Tel: (214) 743-4500
                                 Fax: (214) 743-4545
                                 Email: dan.prieto@dlapiper.com

                                 -and-

                                 Thomas R. Califano (admitted pro hac vice)
                                 1251 Avenue of the Americas
                                 New York, New York 10020
                                 Tel: (212) 335-4500
                                 Fax: (212) 335-4501
                                 Email: thomas.califano@dlapiper.com

                                 -and-

                                 Daniel M. Simon (admitted pro hac vice)
                                 David E. Avraham (admitted pro hac vice)
                                 Tara Nair (admitted pro hac vice)
                                 444 West Lake Street, Suite 900
                                 Chicago, Illinois 60606
                                 Tel: (312) 368-4000
                                 Fax: (312) 236-7516
                                 Email: daniel.simon@dlapiper.com
                                         david.avraham@dlapiper.com
                                         tara.nair@dlapiper.com

                                 Counsel for the Debtors




EAST\167264581                           2
